Citation Nr: 0527039	
Decision Date: 10/04/05    Archive Date: 10/17/05

DOCKET NO.  97-24 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of 20 percent for service-
connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to November 
1945, and December 1945 to June 1963. 

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1996  rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

A November 1998 rating decisions sought to reduce the 
disability evaluation, and a July 1999 Board decision 
restored the 20 percent rating for the veteran's service-
connected hearing loss in part because the medical evidence 
of record did not show sustained improvement.  The Board then 
remanded the matter for additional evidentiary development.  
In April 2003, the Board remanded the case again to provide 
the veteran a Board hearing.  

The veteran testified at an October 2003 videoconference 
hearing before the undersigned Veterans Law Judge, and in 
April 2004, the Board remanded the case for further 
evidentiary development.  

It appears that the veteran's representative, in a September 
2005 Informal Hearing Presentation, raised a claim for an 
increased rating for service-connected tinnitus.  The RO 
should address this accordingly.  



FINDING OF FACT

The veteran has a puretone average of 58 for the right ear 
and 56 for the left ear, and speech discrimination 
percentages of 64 percent for the right ear, and 76 percent 
for the left ear.



CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.85, 
4.86 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) are 
examined.  

The record contains April 2004 and November 2004 letters 
informing the veteran of which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf.  The April 2004 letter told 
the veteran of information and evidence needed to 
substantiate and complete a claim for an increased rating.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Though the April 2004 letter came after the rating decision 
on appeal, see Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the RO appropriately provided the veteran with 
subsequent VCAA notification for a claim that had been 
initiated pre-VCAA.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005) (holding that any timing error can be cured when 
VA employs proper subsequent process).  Moreover, a May 2005 
letter advised the veteran to submit any additional evidence 
that pertained to the matter.  Pelegrini, 18 Vet. App. at 
121.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  As 
detailed below, the record contains numerous VA audiological 
examinations, which were conducted in accordance with 
regulation.  VA fulfilled its duties to the veteran to the 
extent possible given the particular circumstances of this 
case.  



Laws and Regulations

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) 
by intersecting the vertical column appropriate for the 
numeric designation for the ear having the better hearing 
acuity and the horizontal row appropriate to the numeric 
designation level for the ear having the poorer hearing 
acuity.  For example, if the better ear has a numeric 
designation Level of "V" and the poorer ear has a numeric 
designation Level of "VII," the percentage evaluation is 30 
percent.

It is noted that regulatory provisions related to hearing 
impairment were revised in 1999.  The July 1999 Board 
decision referenced in the introduction of this decision 
noted this change, and upon remand, instructed the RO to 
consider the old and new criteria.  The revised regulatory 
provisions identified two circumstances where alternative 
tables could be employed for "exceptional hearing loss."  
Thus, in cases of exceptional hearing loss, that is, when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  See 38 C.F.R. § 4.86(a).  The 
provisions of 38 C.F.R. § 4.86(b) provide that when the 
puretone threshold is 30 decibels or less at 1,000 hertz, and 
70 decibels or more at 2,000 hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

Analysis

Pursuant to the veteran's testimony that his hearing had 
worsened, the Board had remanded the pending claim in April 
2004 for current findings via a VA audiological examination.  
At his hearing, the veteran asserted that he could not hear 
anything around background noise.  The veteran stated that he 
could effectively drive with hearing aids, and he could 
sometimes hear persons speaking behind him.  The veteran 
could not always hear his students in a class that he taught.   

A November 1996 VA audio examination report found a puretone 
average of 39 for the right ear, and 48 for the left ear.  
Speech audiometry testing showed 70 percent right ear, and 64 
percent left ear.  A September 1998 VA audio examination 
found a puretone average of 45 for the right ear, and 48 for 
the left ear; speech discrimination was 84 percent both ears.  
A January 1999 private audiology examination found a puretone 
average of 42 in the right ear, and 43 in the left ear, and 
speech discrimination scores 76 percent bilaterally.  Another 
VA examination, performed in May 2002, found a puretone 
average of 61 right ear, and 56 left ear, and speech 
discrimination scores of 74 percent right ear and 75 percent 
left ear.

None of these results, when assessed via the mechanical 
rating criteria, render a result higher than a 20 percent 
rating.  Moreover, the latter examination results did not 
indicate exceptional patterns of hearing according to 
38 C.F.R. § 4.86.

A January 2003 VA Audiology Note found that the veteran 
continued to suffer from bilateral hearing loss that affected 
his daily life.  

At an April 2004 VA assessment, the veteran had a puretone 
average of 58 for the right ear and 56 for the left ear.  The 
test also contained speech discrimination percentages of 64 
percent for the right ear, and 76 percent for the left ear.  
The only possible interpretation of these findings is that 
the veteran's hearing loss was at no more than Level VI in 
the right ear and Level IV in the left ear.  In such a 
situation, the Table VII numeric designations correlate to a 
disability rating of 20 percent.  Moreover, the veteran does 
not have an exceptional pattern of hearing impairment as per 
38 C.F.R. § 4.86.

Though the VA examiner diagnosed the veteran as having 
moderately severe high frequency hearing loss, the disability 
has not manifested to the extent necessary for a rating in 
excess of 20 percent as defined by the law that binds VA 
decisionmakers.  

The Board recognizes a May 2004 medical record from the West 
Los Angeles VAMC that indicates that the veteran attended 
aural rehab classes for lip-reading exercises.  A June 2004 
treatment note indicated stable hearing both ears, with 
appropriate current amplification.  

This latter evidence, however, does not permit the Board to 
disregard the numerical criteria in the regulations.  As 
such, the veteran is not entitled to a rating in excess of 20 
percent at this time.  


ORDER

Entitlement to a rating in excess of 20 percent for service-
connected bilateral hearing loss is denied.  



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


